 Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 1 of 8 PageID: 1



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY
IN RE: JOHNSON & JOHNSON TALCUM
POWDER PRODUCTS MARKETING,
SALES PRACTICES, AND PRODUCTS
LIABILITY LITIGATION                       MDL No. 2738 (FLW) (LHG)


This document relates to:
Svetlana Yakubova
_________________________________


                            SHORT FORM COMPLAINT
                              AND JURY DEMAND
           The Plaintiff(s) named below file(s) this Short Form Complaint and

    Demand for Jury Trial against Defendants named below by and through the

    undersigned counsel. Plaintiff(s) incorporate(s) by reference the allegations

    contained in Plaintiffs’ Master Long Form Complaint in In re: Talcum

    Powder Products Marketing, Sales Practices, and Products Liability

    Litigation, MDL No. 2738 in the United States District Court for the District

    of New Jersey. Plaintiff(s) file(s) this Short Form Complaint as permitted by

    Case Management Order No. 1 of this Court.

           In addition to those causes of action contained in Plaintiffs’ Master

    Long Form Complaint, where certain claims require specific pleadings and/or

    amendments, Plaintiff(s) shall add and include them herein.
Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 2 of 8 PageID: 2




                        IDENTIFICATION OF PARTIES

 Identification of Plaintiff(s)

  1.       Name of individual injured due to the use of talcum powder product(s):
  Svetlana Yakubova                                                           .

 2.    At the time of the filing of the specific case, Plaintiff(s) is/are a citizen of
  Brooklyn, NY                                                                       .
                                                                                     ..




 3.    Consortium Claim(s): The following individual(s) allege damages for loss

 of consortium:



 4.       Survival and/or Wrongful Death Claims:

             Name and residence of Decedent Plaintiff when she suffered the

 talcum powder product(s) related death:




 5.       Plaintiff/Decedent was born on    8/31/1957.                 and died on

                                                                                     .


 6.       Plaintiff is filing this case in a representative capacity as the

                           of the                     , having been duly appointed

 as the                                               by the            Court of

                                                                                     .
     Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 3 of 8 PageID: 3




         7.   As a result of using talcum powder products, Plaintiff/Decedent suffered

         personal and economic injur(ies) that are alleged to have been caused by the

         use of the products identified in Paragraph 16 below, but not limited to, the

         following:

                       X          injury to herself

                                  injury to the person represented

                                  wrongful death

                                 survivorship action

                       X          economic loss

                       X          loss of services

                                  loss of consortium

                                  other:




         Identification of Defendants

8.       Plaintiff(s)/Decedent Plaintiff(s) is/are suing the following Defendant(s)

         (please check all that apply)1:

              9             Johnson & Johnson

              9             Johnson & Johnson Consumer Inc.


     1
      If additional Counts and/or Counts directed to other Defendants are alleged by the specific
     Plaintiff(s) as to whom this Short Form Complaint applies, the specific facts supporting these
     allegations must be pleaded by the Plaintiff(s) in a manner complying with the requirements
     of the Federal Rules of Civil Procedure, and the Defendants against whom they are alleged
     must be specifically identified on a separate sheet of paper attached to this Short Form
     Complaint.
      Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 4 of 8 PageID: 4




              □      Imerys Talc America, Inc. (“Imerys Talc”)

             □       Personal Care Products Council (“PCPC”)

       Additional Defendants:

       □      Other(s) Defendant(s) (please specify):




                                   JURISDICTION & VENUE

       Jurisdiction:

       9.     Jurisdiction in this Short Form Complaint is based on:

             9       Diversity of Citizenship

              □      Other (The basis of any additional ground for jurisdiction must

       be pled in sufficient detail as required by the applicable Federal Rules of Civil

       Procedure).



       Venue:

10.    District Court(s) and Division (if any) in which venue was proper where you

       might have otherwise filed this Short Form Complaint absent the direct filing

       Order entered by this Court and to where remand could be ordered by the

       Judicial Panel for trial:

        United States District Court for the Eastern
        District of Virginia
 Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 5 of 8 PageID: 5




                             CASE SPECIFIC FACTS

11.    Plaintiff(s) currently reside(s) in (City, State):
 Brooklyn, NY                                                                .

12.    At the time of the Plaintiff’s/Decedent’s diagnosis with a talcum powder

product(s) injury, Plaintiff/Decedent resided in (City, State):
 Henrico, VA                                                                 .

13.   The Plaintiff/Decedent was diagnosed with a talcum powder product(s) injury in

(City/State):    Richmond, VA                        on
 9/15/2015                   (date).

14.   To the best of Plaintiff’s knowledge, Plaintiff/Decedent began using

talcum powder product(s) on or about the following date:
                                                            1957 and

continued the use of talcum powder product(s) through about the following date:
 5/2020                  .

15.    The Plaintiff/Decedent purchased talcum powder product(s) in the

following (State(s)):   Virginia, New York                                   .

16.    Plaintiff/Decedent used the following talcum powder products:

      ✔
      □         Johnson & Johnson’s Baby Powder

      ✔
      □         Shower to Shower
      Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 6 of 8 PageID: 6

                                    CAUSES OF ACTION

      17.   Plaintiff(s) hereby adopt(s) and incorporate(s) by reference the Master Long
      Form Complaint and Jury Demand as if fully set forth herein, expect to make clear the

      she is not pursuing claims against Imerys Talc America, Inc. or any related entities.

18.   The following claims and allegations asserted in the Master Long Form

      Complaint and Jury Demand are herein adopted by reference by Plaintiff(s):

            □      Count I: Products Liability – Strict Liability – Failure to Warn
                   (Against Imerys Talc)

            9      Count II: Products Liability – Strict Liability – Failure to Warn
                   (Against the Johnson & Johnson Defendants)

            □      Count III: Products Liability – Strict Liability – Defective
                   Manufacturer and Design (Against Imerys Talc)

            9      Count IV: Products Liability – Strict Liability – Defective
                   Manufacturer and Design (Against the Johnson & Johnson
                   Defendants)

            9      Count V: Breach of Express Warranties (Against the Johnson &
                   Johnson Defendants)

            9      Count VI: Breach of Implied Warranty of Merchantability (Against
                   the Johnson & Johnson Defendants)

            9      Count VII: Breach of Implied Warranty of Fitness for a Particular
                   Purpose (Against the Johnson & Johnson Defendants)

            □     Count VIII: Negligence (Against Imerys Talc)

            9      Count IX: Negligence (Against the Johnson & Johnson Defendants)

            9      Count X: Negligence (Against PCPC)

            9     Count XI: Negligent Misrepresentation (Against the Johnson &
Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 7 of 8 PageID: 7




             Johnson Defendants)

      9      Count XII: Fraud (Against the Johnson & Johnson Defendants)

      9      Count XIII: Fraud (Against PCPC)

      9      Count XIV: Violation of State Consumer Protection Laws of the

             State of   Virginia                       (Against the Johnson &

             Johnson Defendants).

      □      Count XV: Fraudulent Concealment (Against Imerys Talc)

      9      Count XVI: Fraudulent Concealment (Against the Johnson &
             Johnson Defendants)

      9      Count XVII: Fraudulent Concealment (Against PCPC)

      9      Count XVIII: Civil Conspiracy (Against All Defendants)

      □      Count XIX: Loss of Consortium (Against All Defendants)

      9      Count XX: Punitive Damages (Against All Defendants)

      9      Count XXI: Discovery Rule and Tolling (Against All Defendants)

      □      Count XXII: Wrongful Death (Against All Defendants)

      □      Count XXIII: Survival Action (Against All Defendants)

      □       Furthermore, Plaintiff(s) assert(s) the following additional theories

and/or State Causes of Action against Defendant(s) identified in Paragraph nine

(9) above. If Plaintiff(s) includes additional theories of recovery, to the extent they

require specificity in pleadings, the specific facts and allegations supporting these

theories must be pled by Plaintiff(s) in a manner complying with the requirements
    Case 3:20-cv-20511-FLW-LHG Document 1 Filed 12/29/20 Page 8 of 8 PageID: 8




    of the Federal Rules of Civil Procedure.




          WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against

    Defendants of compensatory damages, punitive damages, interest, costs of suit,

    and such further relief as the Court deems equitable and just, and as set forth in the

    Master Long Form Complaint as appropriate.


                                     JURY DEMAND

          Plaintiff(s) hereby demand a trial by jury as to all claims in this action.
Dated: _______________
       12/29/2020


                                                       THE DRISCOLL FIRM, P.C.

                                                       BY: /s/ Paul W. Johnson
                                                       PAUL W. JOHNSON (#6193774)
                                                       JOHN J. DRISCOLL (#6276464)
                                                       211 North Broadway, Suite 4050
                                                       St. Louis, Missouri 63102
                                                       Telephone No. (314) 932-3232
                                                       Fax No. (314) 932-3233
                                                       Paul@thedriscollfirm.com
                                                       John@thedriscollfirm.com
                                                       Counsel for Plaintiff
